Citation Nr: 0502490	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran served in the Army National Guard of Indiana from 
November 1955 to March 1963, with a relevant period of active 
duty for training from May 1958 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In October 2003, the Board remanded this matter to the 
Appeals Management Center (AMC) for further evidentiary 
development.   


FINDINGS OF FACT

1.	The veteran's service-connected bilateral hearing loss was 
manifested by Level I hearing acuity in his left ear, and 
Level II in his right ear from October 30, 2000.  

2.	The veteran's service-connected bilateral hearing loss was 
manifested by Level I hearing acuity in his left ear, and 
Level I in his right ear from February 23, 2002.  

3.	The veteran's service-connected bilateral hearing loss was 
manifested by Level V hearing acuity in his left ear, and 
Level V in his right ear from March 25, 2003.  


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 0 
percent for service-connected bilateral hearing loss before 
March 25, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, Table 
VI, Table VIA, Table VII (Diagnostic Code 6100), and 4.86 
(2004).  

2.	The criteria for a disability rating in excess of 20 
percent for service-connected bilateral hearing loss from 
March 25, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, Table 
VI, Table VIA, Table VII (Diagnostic Code 6100), and 4.86 
(2004). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In response to the veteran's original claim for service 
connection in October 2000, the RO notified the veteran by 
letter dated in December 2000 of the responsibility for 
obtaining evidence necessary to adjudicate the claim.  The 
letter did not specifically detail the evidence that would be 
necessary to substantiate the claim, however.  Nevertheless, 
the veteran was granted service connection for his claim, and 
was provided with a copy of the original rating decision 
dated in October 2001 setting forth the general requirements 
of then-applicable law pertaining to a claim for service 
connection.  The veteran was later provided with the 
Statement of the Case in July 2002 which reiterated the 
general notification found in the rating decision.  

In October 2003, the Board remanded this matter for further 
VCAA development.  Subsequent to the remand, the AMC obtained 
additional evidence pertaining to the veteran's service 
connection claim.  This evidence then led the AMC to increase 
the veteran's disability rating from 0 percent disabling to 
20 percent disabling.  The AMC provided the veteran with a 
copy of the new rating decision, dated in January 2004, which 
set forth the general requirements of then-applicable law 
pertaining to disability ratings for bilateral hearing loss.  
The veteran was later provided with the Supplemental 
Statement of the Case, dated in January 2004, which 
reiterated the general notification found in the latest 
rating decision.  

Then, in a letter dated in May 2004, the Tiger Remand Team of 
the VA Special Processing Unit notified the veteran of the 
evidence that would substantiate an increased disability 
rating for bilateral hearing loss, and of the responsibility 
for obtaining such evidence.  Subsequent to this notice 
letter, the veteran was provided with another Supplemental 
Statement of the Case dated in September 2004, which again 
reiterated the general notification pertaining to disability 
ratings found in the latest rating decision

Because the veteran had been continually apprised for 
approximately 9 months of the laws and regulations pertaining 
to hearing loss disability ratings, and had been likewise 
apprised of the nature of substantiating evidence and his 
responsibility for obtaining it, the provisions of the VCAA 
as to notice have been satisfied.

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
notifications, the RO obtained the veteran's service medical 
records, VA medical records, and received from the veteran 
records reflecting private medical care.  Moreover, VA 
scheduled and afforded the veteran two separate VA audiology 
examinations from 2001 to 2002.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  Records from all relevant medical treatment were 
then reviewed by the RO prior to its rating decision.            

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.



The Merits of the Claim for Increased Rating  

I.	Background

In October 2001, the RO granted service connection for the 
veteran's bilateral hearing loss at 0 percent disabling.  The 
RO based its rating determination on the results of a VA 
audiology examination administered in May 2001.  

The results of this examination showed the veteran's left ear 
with 96 percent speech recognition.  Decibel (dB) loss at the 
puretone threshold of 1000 Hertz (Hz) was 40, with a 40 dB 
loss at 2000 Hz, a 50 dB loss at 3000 Hz, and a 55 dB loss at 
4000 Hz.  The average decibel loss was 46 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 88.  Decibel loss at 1000 Hz was 40 dB, 
with a 50 dB loss at 2000, a 60 dB loss at 3000, and a 55 dB 
loss at 4000.  The average decibel loss for the right ear was 
51.  


HERTZ





1000
2000
3000
4000
AVG
LEFT
40
40
50
55
46
RIGHT 
40
50
60
55
51

Based on this information, the RO determined that a 0 percent 
rating was appropriate for this level of hearing loss.                 

In his Notice of Disagreement dated in November 2001, the 
veteran contested the 0 percent disability rating.  He 
claimed entitlement to an increased rating, citing as support 
the results of a private audiology examination that would 
justify such an increase.

In response, the RO requested evidence related to the private 
examination, and provided the veteran with a second VA 
audiology examination.  The results of this examination, 
administered in February 2002, showed the veteran's left ear 
with 96 percent speech recognition.  Decibel (dB) loss at the 
puretone threshold of 1000 Hertz (Hz) was 45, with a 45 dB 
loss at 2000 Hz, a 60 dB loss at 3000 Hz, and a 60 dB loss at 
4000 Hz.  The average decibel loss was 53 in the left ear.  

This VA audiology examination further found the right ear's 
percent of speech recognition at 92.  Decibel loss at 1000 Hz 
was 45 dB, with a 55 dB loss at 2000, a 60 dB loss at 3000, 
and a 55 dB loss at 4000.  The average decibel loss for the 
right ear was 54.  


HERTZ





1000
2000
3000
4000
AVG
LEFT
45
45
60
60
53
RIGHT 
45
55
60
55
54

Based on this information, the RO determined that a 0 percent 
rating was appropriate for this level of hearing loss, and 
noted such in its July 2002 Statement of the Case.               

In its October 2003 remand, the Board noted that the RO 
should again attempt to obtain the results of the private 
examination that the veteran noted in his Notice of 
Disagreement.  

The AMC obtained results of a private audiology examination 
that the veteran underwent in March 2003.  The results of 
this private audiology examination showed the veteran's left 
ear with 100 percent speech recognition.  Decibel (dB) loss 
at the puretone threshold of 1000 Hertz (Hz) was 55, with a 
55 dB loss at 2000 Hz, a 70 dB loss at 3000 Hz, and a 70 dB 
loss at 4000 Hz.  The average decibel loss was 63 in the left 
ear.  

This audiology examination further found the right ear's 
percent of speech recognition at 90.  Decibel loss at 1000 Hz 
was 55 dB, with a 70 dB loss at 2000, a 70 dB loss at 3000, 
and a 60 dB loss at 4000.  The average decibel loss for the 
right ear was 64.  



HERTZ





1000
2000
3000
4000
AVG
LEFT
55
55
70
70
63
RIGHT 
55
70
70
60
64

In a new rating decision dated in January 2004, the AMC found 
that these private audiology examination results warranted a 
disability rating increase from 0 percent disabling to 20 
percent disabling for bilateral hearing loss.  

In a letter to the veteran dated in May 2004, it was 
requested that the veteran submit any additional information 
that pertained to his disability rating for bilateral hearing 
loss.  In the September 2004 Supplemental Statement of the 
Case, it was noted that the veteran submitted no additional 
information in response to this request.    

II.	Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  In making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In assessing the evidence, VA must consider all 
medical evidence to include private as well as service and VA 
medical records.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

III.	Analysis

In determining the veteran's disability rating for bilateral 
hearing loss, the RO and the AMC (while this matter was 
pending on remand) considered medical evidence from May 2001 
to March 2003.  The Board finds that, based on this medical 
evidence, the RO correctly rated the veteran at 0 percent 
disabling from the date of original claim on October 30, 
2000.  The Board also finds that, pursuant to its duties on 
remand, the AMC correctly rated the veteran at 20 percent 
disabling from the date of the private audiology examination 
on March 25, 2003.  Fenderson, 12 Vet. App. at 126.  

	From October 30, 2000  

The medical evidence from October 30, 2000 until the 
veteran's private audiology examination consisted of the May 
2001 and February 2002 VA audiology examinations.  Under 38 
C.F.R. 4.85, the May 2001 results warranted a Roman Numeral I 
designation for the veteran's left ear impairment, while 
Roman Numeral II was warranted for the right ear.  The 
February 2002 results warranted a Roman Numeral I designation 
for the hearing impairment in both the left and right ears.  
38 C.F.R. § 4.85, Table VI, Table VIA.  

Table VII (Diagnostic Code 6100) provides that a 0 percent 
disability rating was appropriate for the hearing impairment 
revealed in both VA examinations.  See also 38 C.F.R. 4.86.  
The Board therefore finds the RO's 0 percent disability 
rating, applied from October 30, 2000, to be correct.  

	From March 25, 2003 

The medical evidence from March 25, 2003 consisted of the 
veteran's private audiology examination dated that date.  
Under 38 C.F.R. 4.85, these results indicate that the 
veteran's left and right ear impairments warranted Roman 
Numeral V designations.  38 C.F.R. § 4.85, Table VI, Table 
VIA.  Table VII (Diagnostic Code 6100) provides that a 20 
percent disability rating is appropriate for this level of 
hearing impairment.  See also 38 C.F.R. 4.86.  The Board 
therefore finds the AMC's 20 percent disability rating, from 
the date of the private examination on March 25, 2003, to be 
correct.  

Hence, the veteran was correctly rated at 0 percent disabling 
from the date of his original claim to the date of his 
private audiology examination in March 2003, when a 20 
percent rating was properly assigned.  

The Board further notes that there is no evidence of record 
that the veteran's ear disorder warrants a higher rating 
based on an extraschedular basis.  See 38 C.F.R. § 3.321(b).  
The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1.  To exceed these, the Board must find, based 
on the evidence presented, that the veteran's predicament is 
"exceptional."  The governing norm in an exceptional case 
is "a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. 3.321(b).  

There is no evidence before the Board showing that the 
appellant cannot find employment due to his hearing disorder, 
or that this disorder causes him frequent hospitalizations.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


